Order entered November 13, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00609-CR

                                JOHN PAUL RANGEL, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F13-33702-Y

                                              ORDER
        The Court REINSTATES the appeal.

        On October 2, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 11, 2015, we received the reporter’s record

and on November 12, 2015, we received the DVD exhibits. Accordingly, in the interest of

expediting the appeal, we VACATE the October 2, 2015 order requiring findings. We ORDER

the reporter’s record filed as of the date of this order.

        Appellant’s brief is due within thirty days of the date of this order.




                                                         /s/   ADA BROWN
                                                               JUSTICE